Explanations of vote
(CS) Madam President, the Czech Republic was among those initiating the submission of the draft Council Framework Decision on prevention and settlement of conflicts of exercise of jurisdiction in criminal proceedings, and this shows that the Czech Republic attaches considerable importance to judicial cooperation. In view of the sensitivity of the issue, however, it is necessary to ensure that this cooperation operates within the bounds of the authority vested in the European Union by the founding treaty. That is happening in this case. The weak point, on the other hand, is a relatively pronounced generality, for example, in the absence of deadlines for a response from a requested authority and the lack of criteria for determining the most suitable judicial authority for handling criminal proceedings. Another fly in the ointment is the poor integration with Eurojust, which should have been the focus of attention. As the body for European cooperation in judicial matters, there is, lying dormant, a far greater potential for Eurojust than the role it has in the draft framework decision, which does not even stipulate a requirement to inform Eurojust when resolving issues of criminal prosecution of cross-border crimes in a single Member State.
(NL) Madam President, I voted against this report, but not because I oppose the exchange of information between national authorities on criminal proceedings. It is a good idea to find out whether there are parallel ongoing proceedings for the same facts in other Member States.
What I do strongly oppose, however, is the federalist tone of various amendments. Take Amendment 3, for example, which explicitly denies each Member State the discretion to decide which authorities are competent to act. I am by no means opposed to Eurojust, but it must not turn into a 'super-institution'.
Madam President, I voted for the resolution. I am glad to see that both Europe and the most powerful countries do not underestimate the seriousness of the situation we are all in and are not looking for a 'one size fits all' approach. The crisis has been caused by a number of complex and interrelated factors, and there will be no easy way out.
The global financial crisis also gave us a good opportunity to reconsider our priorities and actions, especially in the long-term management of sustainable economic recovery. We have commitments to and expectations from our citizens to get our economies moving again at full speed with a view to ensuring the effective functioning of capital markets and lending, tackling unemployment and creating jobs, and protecting our people, especially the poorest and most vulnerable. This is not going to be easy, but I believe that we are moving in the right direction.
Madam President, we propose very seriously to exacerbate it. The cause of the financial crisis was excessive state intervention: first in the sense that interest rates were deliberately kept too low for too long, a political rather than a market decision - one in which all the central banks were complicit - and then in the sense that, as recently as last year, legislatures were urging lenders to make more cheap loans available.
So the G20 leaders get together and they say 'What is the solution? More state intervention.' I suppose, as Mark Twain once observed, that if all that you have is a hammer, everything starts to look like a nail. But the truth is that every action they have taken has, at best, been useless and, at worst, has actively deteriorated our situation: the bail-outs, the nationalisations, the pretence of going after tax havens (by which they in fact mean countries with more competitive tax rates than theirs), and the massive extension of state jurisdiction under the pretext of 'contingency'. And now we want to reform the entire financial system. I will close with the words of my late countryman Mr Justice Asprey: 'Reform? Aren't things bad enough already?'
Madam President, I have two comments on the recent voting on the G20 Summit in Pittsburgh. I regret, and I think it is deplorable, that there is so little on solving the climate crisis in this resolution and also in the material from the G20 Summit. There is also mention of the Tobin tax, which I think might be a new way of financing both development aid and helping developing countries when it comes to climate issues.
The reason why I did not vote 'yes' to the amendments is because they were phrased in a very old-fashioned way, as though we were having a discussion on the Tobin tax 20 years ago. The modern way of discussing whether this is a new financing source for the United Nations aims at something different, and I hope to come back to this in the Chamber later.
Madam President, I gave my support to this resolution as I believe that it is time for all the players to take their responsibilities and to fulfil their commitments to the developing countries. It is true that the global, economic and financial crisis has hit hard even the most developed economies, but we must not forget that it has hit the poorest countries even more. We must bear in mind that the developing countries did not cause the crisis, but they are now the ones bearing a heavy burden.
The implementation of the Millennium Goals is now at serious risk. I very much welcome the acknowledgement of the G20 to take collective responsibility and I am expecting to see those promises turning into real actions.
Madam President, I supported this report because I think that there is a need for a new paradigm in the world - a new paradigm in which we shift from completely money- and profit-centred decision making to human being- and community-centred decision making, and from the logic of competition to the logic of justice.
I see this report as a seed at least. I am not saying that it fully supports the new paradigm, but it at least contains the seeds of a new paradigm, in particular, in paragraph 2, which states: 'Believes that there is an urgent need for radical policy reform to address the systemic causes of the food and financial crisis by putting in place new democratic, transparent regulations for international trade as well as for the international financial system'.
I do believe, and hope, that we take this very seriously. There are fundamental causes of this crisis, and we really need to look at those causes systematically and radically. We need a radically new paradigm.
(ET) Mr President, I voted in favour of this resolution. The global financial and economic crisis has indeed affected all countries, but it has had a particularly devastating effect on the poorest. The crisis has negatively influenced all of their sources of financing, and they are unable to maintain what they have achieved without foreign assistance.
The crisis has threatened the millennium objectives set for the year 2015. Therefore I support the plan to implement, earlier than had been planned, the EUR 8.8 billion of development aid for budget assistance and rapid measures for agricultural financing, and the proposal to allocate EUR 500 million for social welfare expenditures. I did not support the articles in this resolution concerning the Tobin tax.
(ES) Madam President, I voted for the resolution and also for the amendments to bring in the Tobin tax.
This was on grounds of personal consistency, because back in 2002, when I was a member of the Basque Parliament, it adopted a resolution saying that we considered it necessary to tackle the phenomenon of international capital movements, in accordance with their social and economic impact throughout the world, that we should introduce criteria and mechanisms to provide some mechanisms for monitoring and contributing to human development, to overcoming inequalities between peoples and social sectors, and to environmental balance, and that we had an obligation to set up mechanisms to restrict speculative movements.
In the same way, we believed that we had a duty to contribute to the development of proposals to deal with the democratic control and the social impact of international capital movements. We also laid down and approved the need to establish urgently the so-called 'Tobin tax', which is a tax on international financial transactions earmarked for development aid, as well as to establish democratic mechanisms for regulating the international system.
Several years have now passed since the Basque Parliament adopted that decision, and I am pleased that the European Parliament has adopted a resolution that takes the same line.
Madam President, may I congratulate you on the deft, adroit and sensitive way in which you have exercised the prerogatives of the Chair.
For fifty years, European trade and agricultural polices have caused preventable poverty in the Third World. We have simultaneously excluded produce from countries where often agricultural export is the main generator of revenue and, rubbing in the salt, exported our own surpluses - dumped ineffectively our surpluses - on their markets. Then we have tried to salve our consciences by massive aid programmes which have not served to ameliorate the conditions of those countries but, on the contrary, by breaking the distinction between representation and taxation, have served to retard democratic development across much of the world.
Here is one thing we could do tomorrow that would have an immediate, benign and transformative effect in the countries that we are talking about: we can abolish the common agricultural policy. The best thing is that it would not cost us a penny. On the contrary, our farmers would be better off, our countryside would be better looked after, our taxes would fall and food prices would fall, which would lower inflation and improve the situation of the world economy generally.
And in case you thought I had forgotten, I have not gone soft and still think we need a referendum on the Lisbon Treaty: Pactio Olisipiensis censenda est.
(NL) Madam President, the hypocrisy and inconsistency of this House continue to amaze me. On the one hand, this resolution rightly states that it is a shame that the best and most talented people are leaving developing countries, and that this brain drain is harmful to their economy. On the other, there is support across the political spectrum in this House for the EU Blue Card and the European reception centres for legal migration in Africa: the very things that cause and perpetuate this brain drain. After all, experience has shown that 'circular migrants' remain in Europe. Yet there are countless other reasons why I voted against this resolution, such as its plea for more and more EU development assistance. If Europe is to play a role in development cooperation at all, it should be as a coordinator among the Member States and not as a donor.
(MT) Much of the work that this Parliament and other governments carry out in this field is in the form of 'fire fighting'. Prevention efforts are made in the light of climate change. However, we also need to work on underdevelopment as a form of prevention. Many of the immigration problems that we face are not political but economical, especially in the Mediterranean, and therefore we have to provide assistance in order to prevent this problem from growing.
Written explanations of vote:
I voted in favour of the request made by Italy for aid in relation to accessing the European Union Solidarity Fund for rebuilding the Abruzzo region, extensively destroyed by the earthquake in April 2009, based on humanitarian considerations for a country in trouble. Bearing in mind the reason why this instrument exists at European Union level, which is to tackle natural disasters and show solidarity with the regions affected by a disaster, I wish to draw attention to the need for quicker procedures for making the funds requested available to the states affected.
The Dutch Party for Freedom (PVV) is in favour of emergency assistance, but it is for the individual Member States, not the European Union, to provide such assistance.
in writing. - In April 2009, an earthquake occurred in Italy that caused a great deal of damage. It is for this reason that the Commission proposed the mobilisation of the ESF in favour of Italy. The events that took place in Italy were tragic indeed. I am therefore in agreement that the mobilisation of the ESF is justified and have voted in favour.
I voted for the Böge report on the mobilisation of the European Union Solidarity Fund in favour of Italy because I believe that the European Union must respond, as quickly as possible, to the country's request for help, in order to mitigate the tragic consequences of the earthquake that struck the Italian region of Abruzzo in April 2009, claiming the lives of 300 people and causing extremely significant damage.
As I have had the opportunity to say before, I believe that solidarity between Member States and, in particular, European support for countries that have been the victims of disasters, constitute a clear sign that the European Union is no longer just a free trade area. By adopting special aid instruments, such as the European Union Solidarity Fund, the EU is demonstrating that it is capable of maintaining unity in the face of adversity, in situations that are particularly demanding in human and material terms. I must therefore welcome and express my support, once again, for the mobilisation of the European Union Solidarity Fund on this occasion to assist the victims of the earthquake which struck the Italian region of Abruzzo in April 2009.
I would reiterate my wish for the European Union Solidarity Fund not to be used too often - meaning that Europe would not suffer many serious emergencies - but also my desire for its structure and availability to be progressively improved and frequently assessed in order to meet any potential real needs in a way that is quick, not bureaucratic.
The report approves the European Union Solidarity Fund in favour of Italy, following April's earthquake, which claimed the lives of 300 people and caused very significant damage. It is estimated that the total direct damage caused by the earthquake is more than EUR 10 million, and has been classified, in accordance with the Fund's intervention criteria, as a 'major natural disaster' and, as such, falls within the main field of application of the legal basis.
The Commission is, therefore, proposing the mobilisation of the European Union Solidarity Fund to the sum of EUR 493 771 159. Let us not forget that the proposed revision of the regulations that this Fund establishes, submitted by the Commission and rejected by Parliament in May 2006, is still pending in Council.
As we see it, it is important, amongst other things, to ensure that regional disasters remain eligible, or even safeguard the possibility of the specificity of the natural disasters suffered in the Mediterranean being recognised and of adapting this Fund - in terms of response times and eligible actions - to the specific needs of natural disasters such as drought and fires.
I voted today in favour of the Böge report on mobilising the Solidarity Fund for Italy. I welcome the fact that this report was included on the agenda, in spite of the difficulties. Parliament's administrative body must anticipate in the future situations like the one we have today. Technical reasons cannot be used to postpone voting on reports which have serious repercussions for European citizens. The European Commission must review the procedures for mobilising the Solidarity Fund with a view to speeding up the payment of grants. An advance payment system must be set up, based on an immediate initial assessment of the direct losses incurred. The final payment must then be made based on the final calculations of the direct losses and on evidence of the prevention measures adopted as a result of the disaster.
in writing. - I voted in favour of Amendment 7. I am pleased that services have been organised quickly to hold the vote, and I hope the funds required in Italy are made available as quickly as possible to provide speedy and effective assistance.
I wish to congratulate Parliament on having blocked, at my request yesterday, the vote on mobilisation of the Solidarity Fund for the Abruzzo earthquake, which happened in April, causing very serious human and material loss. There was really no reason to postpone, even for only two weeks, a vote that has such a significant impact on the lives of European citizens in difficulty.
The European Commission carried out the preliminary investigation in no time at all, granting Italy the exact amount it had requested, namely EUR 493 771 159. This could well be the highest amount ever granted to date by this fund. With this vote, Parliament is thus showing full solidarity and unity with the affected populations. Normally, it takes an average of around 18 months to mobilise this fund. This time, we have reached the consultation stage in Parliament very quickly, considering that the earthquake happened only five months ago. I therefore sincerely hope that the Commission and the Council will make the timescales for the rest of the procedure as short as possible and will ensure that Italy can access the funds by the end of the year.
in writing. - The effects of the Abruzzo earthquake were devastating and tragic, and the funding which we approved today cannot, of course, compensate for the terrible loss of life or the physical destruction of communities caused by this natural disaster. However, the funding from the EU Solidarity Fund will make a real difference to the region and its long-term recovery, and the existence and effective operation of this fund demonstrates the solidarity between the Member States of the European Union. Programmes and mechanisms to deliver practical measures make us stronger as a union, and better able to cope with crises, whether they be economic downturns or natural disasters. We should continue to support these practical measures to provide assistance to Member States during times of genuine need. Policy enables us to influence and control events, but for those events - such as natural disasters - which go beyond the realm of politics, we can develop these important mechanisms to help us cope with crises.
In the face of a tragedy in which people have lost their loved ones and, in many cases, all of their possessions, and a beautiful town of great antiquity has been ruined, support for such a proposal is a gesture of plain decency. The EU Solidarity Fund is an example of effective, common EU action in a case when one of its members has been hit by such a tragedy. The EU Solidarity Fund allows fast, emergency aid to be given and is, without doubt, a positive signal to its citizens.
in writing. - I welcome the positive vote releasing funding for the Abruzzo earthquake victims. Our reaction to natural disasters, such as the devastation we saw in Italy, must go beyond the realm of politics. Acting to help victims of this catastrophe rebuild their lives, homes and futures is surely something that any Member of this Parliament with a shred of humanity will agree on.
The EU Solidarity Fund allows us to act as a community to alleviate misery and suffering. Since it was established, the fund has been used to help people in more than half of EU Member States and over 20 disasters from flooding to forest fires, drought and volcano eruptions. I also note that the people of Wales have been among those to benefit from funding following the terrible floods of 2007.
However, the fund's revenues must be looked at and there is a strong case for allowing the fund to have its own resources so that other projects are not affected by the mobilisation of the fund.
I hope that in some way, this money can work towards the reconstruction not only of buildings but also the communities which were destroyed.
Improving judicial cooperation in criminal proceedings between authorities which have parallel competences is a particularly important measure. If the actions which have led to an offence being committed fall under the jurisdiction of two or more Member States, the criminal proceedings must be conducted under the most suitable jurisdiction, with it being essential to create a common, uniform framework for choosing this jurisdiction in an objective, transparent manner. The unsuccessful application of the ne bis in idem principle, which features in the Convention implementing the Schengen Agreement, violates fundamental rights and runs counter to the EU's objective to create a common space of freedom, security and justice. The report which I voted for underpins the guarantee to respect this principle throughout the entire European judicial area, and not only as part of national proceedings. This is why I welcome the adoption of this report during yesterday's session.
I voted for this report, as matters of conflicts of jurisdiction must be settled as effectively as possible by striving for consensus. We should be pleased that the ne bis in idem principle is ensured in the area of states' courts. It is regrettable that the report does not lay down methods of settling conflicts of competency, determining which state should exercise jurisdiction. The role of Eurojust is also not clearly defined. However, this report is a stimulus to strive for further important decisions in the areas of citizens' freedom, justice and home affairs.
in writing. - In a further globalised world and a situation in which there exist 27 Member States in the EU, the possibility of there being some conflict in jurisdiction is great and could cause difficulty. Hence, I have voted in the affirmative.
I believe that it is essential to make criminal proceedings more efficient, while the correct administration of justice must be ensured. This framework decision will contribute to the prevention and resolution of conflicts of jurisdiction, ensure that proceedings are started before the most appropriate jurisdiction, and make the choice of criminal jurisdiction more transparent and objective in situations in which the events are covered by the jurisdiction of more than one Member State.
I hope that, in this way, parallel and unnecessary criminal proceedings may be prevented, without, however, leading to increased bureaucracy when dealing with cases in which more appropriate options are quickly available. For example, in cases where more flexible instruments or agreements have already been put in place by Member States, these must take precedence. In fact, the existence of situations in which the same people may be subject to parallel criminal processes, relating to the same events and in different Member States, may lead to violations of the ne bis in idem principle, which must be effectively applied throughout the European judicial area. I also support the increased involvement of Eurojust from the start of the process.
We Swedish Social Democrats chose to abstain, as we believe that it is the Member States themselves that should decide which authorities should be considered competent in consultation procedures. We also believe that Eurojust's involvement should be complementary and secondary in relation to the Member States and that the agency's mandate should not in any way be extended by this decision.
Many points in Parliament's report do, however, improve the proposal for a framework decision. It is important, not just for national authorities, but also, and more especially, for those who are suspected or accused of a crime, that there are clear deadlines, procedural guarantees and other protection mechanisms in place.
Coordinated action by Member States on the prevention and resolution of conflicts in the exercise of jurisdiction in criminal proceedings is essential for more effective justice when conducting proceedings of this type. Therefore, it is desirable to concentrate criminal proceedings that affect various jurisdictions in a single Member State, according to objective criteria and for the sake of the necessary transparency, not only to prevent time and resources being wasted, but also because of the costs involved and because it is essential to increase the consistency and efficiency of proceedings.
Direct contact - that is also as brief as possible - between competent national authorities is therefore essential to determine the competent jurisdiction and the respective transfer of proceedings. In this context, it is important to remember the rights of the accused throughout criminal proceedings, since one of the European Union's basic objectives consists of offering its citizens an area of freedom, safety and justice without internal borders.
We voted against this report because of the strengthening of the role of Eurojust that it aims to establish. From a legal standpoint, the Council's draft framework decision better safeguards the justice of the decisions taken, above all, because it clearly guarantees the ne bis in idem principle: that a person may not be sentenced twice by the same criminal proceedings. Despite the rapporteur having recognised this fact, the amendments introduced strengthen the role of Eurojust in areas that are the exclusive jurisdiction of the Member States. In this way, and through its anticipated intervention in proceedings, Eurojust is being set up as a higher authority than the Member States, because their chance to come to an agreement on who has authority over proceedings is being taken away from them.
We do not think that it is acceptable for the justification for all this to be 'waste of time and resources'. The transfer of Member States' jurisdictions in terms of justice, and in other areas, to the EU weakens their sovereignty and is being shown not to serve the interests of the public in the defence of its rights, freedoms, and guarantees. In our opinion, this is another example of exactly that.
The ne bis in idem principle - where the same person cannot be tried twice for the same crime - is a fundamental principle of law within a democracy. I myself am a victim of a violation of this principle in France, as I am still being prosecuted by order of the government in an affair in which I have, nonetheless, been proved totally innocent by the Court of Cassation.
I owe this in particular to the abuse of authority by Mrs Wallis, the rapporteur on my immunity, who has allowed all the tricks in the book to be used to strip me of the protection to which I am entitled, if the rules of justice, of morality and of the case-law of this Parliament were followed.
However, Mrs Weber's report is not aimed at preventing these ne bis in idem cases. For that, there is a European convention dating from 2000, which works, it seems, to the satisfaction of practitioners and in compliance with the principles of the rule of law.
No, the Weber report is basically aimed at giving Eurojust, which many would like to see turned into a European public prosecution service, powers to control and to decide on national jurisdictions. That is why we have voted against.
in writing. - I voted in favour of the Weber report on the prevention and settlement of conflicts of exercise of jurisdiction in criminal proceedings. Serious criminal activities have an increasingly cross-border nature and the EU has an important role to play in combating such activities. Clearer procedures for the exchange of information in criminal proceedings will enhance cooperation between Member States and improve individual nations' abilities to combat crime. Regard must always be had for fundamental rights and, in my opinion, the Weber report improves upon the proposed framework decision.
in writing. - I decided to abstain on the final vote. Although, in the block vote, there are some good amendments on human rights (e.g. Amendments 6 and 15), there are also amendments which move Member State competences to Eurojust (e.g. Amendments 3, 9, 16, 17 and 18). I believe that these should remain with Member States.
The creation of the Special Committee on the Financial, Economic and Social Crisis may prove to be essential for preparing the future of the EU. The experience of its members is essential for the pursuit of the tasks and proposals that will be presented by this Special Committee. I believe that the list of members includes members of this House who are respected and very experienced in the various areas affected by the current context of crisis. They will also, therefore, be able to contribute to discussing and presenting relevant measures to correct the faults of the financial system that led to the current situation, making an important contribution to preparing for the possible adoption of properly justified and better legislation in the future.
I also believe that this Committee will have to remain in place beyond the envisaged 12 months and that its composition may be reviewed, in order to allow monitoring and assessment of the measures that will be adopted in the context of the current crisis.
I am pleased with the agreements concluded at the G20 Summit in Pittsburgh. I am sure that they are a step in the right direction. The immediate priorities must be to ensure the robust and sustainable growth of the real economy, guarantee that the credit and capital markets are functioning well, support and promote employment and protect people from the negative impact of the crisis, paying particular attention to the poorest and most vulnerable.
The rapid increases in the public debt and budget deficits are worrying. The importance of establishing public finances that are sustainable in the long term must be reinforced in order to avoid overloading future generations. Nonetheless, the lack of assessment of the main failures of regulation and supervision that caused the financial crisis is regrettable. It is a priority to understand what happened at that level and thereby avoid repetition of the errors of the past.
The world is faced with a contradiction that will be difficult to resolve. On the one hand, the economic crisis and its social consequences require urgent measures to restore job-creating growth. That was the agenda of the G20 in Pittsburgh. On the other hand - and this will be the challenge for the Copenhagen conference - it is just as urgent to combat climate change by reducing energy consumption. In other words, we must restart the machine and ensure that that machine pollutes less. Moreover, these two issues cannot be resolved one after the other; they are both urgent. Relaunching economic activity is urgent, and limiting the consequences of economic activity is urgent. At the G20 yesterday, and at the climate-change conference tomorrow, the European Union must tread a narrow path between two equally formidable threats. The European institutions must be established as quickly as possible under the Treaty of Lisbon adopted by the 27 countries of the Union. By 'playing for time' to delay this moment, the Czech President, Mr Klaus, has a big responsibility towards the 500 million citizens of the Union.
The European Union needs stricter financial market supervision, for which one institution would be accountable (G20). It is important to ensure long-term fiscal stability so that future generations do not have too great a burden and to create more jobs and protect people from the impact of the crisis. It is particularly important to give priority to creating jobs, to ensuring the growth of a large and stable real economy sector, to properly safeguarding capital markets and credit activities, to retaining and stimulating employment, as well as to protecting people from the negative consequences of the crisis, paying particular attention to the poorest and worst affected. Today, we must strengthen social dialogue at all levels by trying to avoid salary reductions and ensure that salaries increase proportionally with productivity growth. The creation of new jobs must be seen as the most important goal.
in writing. - The Verts/ALE Group voted in favour of the resolution on the G20 for several reasons, among which: - by referring to the need to develop new indicators which go beyond GDP, the EP gives a clear signal that 'economic recovery' must not be based on a 'business as usual approach', which is in line with our request to develop a 'Green New Deal'; - the resolution insists on the need to tackle global imbalances, especially exchange rate imbalances and commodity price volatility within a multilateral framework; - the resolution sends a good signal towards the setting-up of a tax on financial transactions, which was never the case until now; - as regards the financial crisis, the EP makes a strong statement on international coordination that should aim to avoid regulatory arbitrage. It also stresses that the upgrading of prudential rules within the context of the G20 consists of a 'minimum harmonisation' approach that must not prevent the EU from applying higher standards; - as regards supervision of the financial sectors, the EP has made a significant move towards an enhanced and more centralised approach on financial market supervision, with the setting up of a single financial supervisory authority being a final objective.
The G20 has committed itself to reaching an agreement at the Copenhagen Summit and it is essential that the EU continues to play a leading role in the negotiations in order to establish a far-reaching, equitable agreement. The agreement in Copenhagen may drive economic growth, promoting clean technology, and ensuring that new jobs are created in industrialised and developing countries.
The existence of an agreement on financing and technical support for clean, renewal energy and energy efficiency in developing countries is essential in order to obtain a robust agreement in Copenhagen. It is important to define a concrete model in order to maximise the chances of concluding an agreement in Copenhagen. The international agreement must ensure collective reductions of greenhouse gas emissions pursuant to the recommendations of the Intergovernmental Panel on Climate Change's Fourth Assessment Report (25-40% for 2020, in relation to 1990) and must establish a long-term reduction for the EU and other industrialised countries of at least 80% by 2050, in relation to 1990.
in writing. - The G20 Summit that was held in Pittsburgh on 24 and 25 September was successful in various areas such as discussing the need to address the root causes of the financial crises so as to ensure that such events do not recur in the future. I am in agreement with this and have hence voted in favour of the resolution.
We have today voted in favour of the resolution on the G20. However, we chose to vote against the introduction of a financial transaction tax, as it would counteract poor countries' capital formation and would hinder the development and growth that has lifted people and countries out of poverty over the last 30 years. We are also opposed to the creation of an anti-cyclical jobs fund at international level, as there is a risk that it will preserve old and obsolete structures, thereby preventing the growth and development of new jobs. It would require the introduction of an international tax and distribution system with no democratic control and with the clear risk of all kinds of corruption. It is important for people affected by the crisis to be able to receive support and help, but this is best handled at national level, not by a bureaucratic international system.
The delegation of the elected representatives of the Mouvement Démocrate (Group of the Alliance of Liberals and Democrats for Europe - France) welcomes the adoption of the resolution on the G20 conclusions. Through this vote, the European Parliament is reaffirming that: the EU must provide itself with a financial supervision system and a single financial authority; we need to move in the direction of long-term fiscal stability so as not to harm future generations; the immediate priorities must be to create jobs and to protect the citizens against the impact of the crisis. We have voted in favour of Amendments 5, 8, 11, 12 and 13, and regret that the European Parliament did not go further in relation to accounting transparency, the fight against tax havens and environmental commitments ('New Green Deal'). We would also reiterate our commitment to a tax on financial transactions based on the model of the Tobin tax. In this respect, we call on the European Parliament to begin discussions on the definition of such a tax.
While we agree with the main guidelines of the European Parliament resolution on the G20 Summit in Pittsburgh - and having endorsed it for that reason - the Luxembourg delegation of the Group of the European People's Party (Christian Democrats) wishes to express some reservations about elements of this resolution that are unsatisfactory.
Firstly, the Pittsburgh conclusions mention the need to make the beneficiaries of rescue measures contribute to the cost of those measures. This is not the same as devising a tax on financial transactions, as the Parliament resolution is suggesting. Secondly, we recommend a financial supervision system that will combine, in the future, the national supervision authorities and the three European bodies, the creation of which is under way as part of the European legislative procedure.
Lastly, it is important to prevent the widespread use of the term 'tax havens', taken from the G20. Jurisdictions that are by no means tax havens have been included arbitrarily in a 'grey' list, while real tax havens continue to escape all forms of pressure exerted by the G20 and the OECD. Calling countries with moderate taxation tax havens will not help us to reach the end of a crisis whose origins lie elsewhere.
I voted for the European Parliament resolution on the G20 Summit, held in Pittsburgh on 24 and 25 September, because I believe that the present economic difficulties must be used as an opportunity to promote the objectives of the Lisbon Strategy and reiterate a commitment to fight unemployment and climate change, as well as to create a European strategy that results in economic recovery that is sustainable in the long term. It is, however, regrettable that the proposal for a Tobin-style tax on financial transactions has not been adopted, as that would make it possible to limit excessive speculation, and promote financial stability and investment in the long term.
Against a backdrop of global economic crisis with serious social consequences, the decisions taken by the G20 become very important. It is through coordinated effort by the members of the G20 that we will be able to construct a financial system that will contribute to more even and sustainable economic development in the future, and so avoid crises like the one we are currently experiencing.
We in the European Union cannot act on our own in case we adopt rules that are not shared by other countries, which would put the European economy at a disadvantage in the globalised world in which we live.
I am pleased with the agreements that were reached at the G20 Summit in Pittsburgh. As a result of the globalisation of capital, actions to combat and prevent new crises require the maximum possible international cooperation. I am delighted with the agreements, which have economic growth, the promotion of employment and the regulation of markets in mind, and I hope that these objectives come to fruition 'over a wide area'. As regards the tax on financial transactions to enable excessive speculation to be controlled and encourage long-term investment, it only makes sense if applied on a global scale.
The resolution adopted today is in line with the positions already adopted by various bodies of the European Union, including the European Parliament, in an attempt to hide the true causes of the economic and social crisis and, by manipulating it, to speed up and encourage the continuation and development of the policies that caused it. Among other things, and with regard to tax havens, it only considers that these 'have undermined financial regulation', while merely recommending that it is necessary to 'improve tax transparency and the exchange of information'.
What is required, and what the resolution fails to mention, is the need to break from the neoliberal policies of liberalising and privatising services, of attacking the rights of workers and destroying manufacturing infrastructure. These policies are responsible for the worsening of living conditions, debt, increased unemployment, job insecurity and poverty. It is necessary to value work and workers, to protect productive sectors and public services, to effectively make economic power subordinate to political power, to combat and punish corruption and economic crime, as well as to bring an end to tax havens.
I voted against all of the amendments tabled by the Group of the Greens/European Free Alliance on the G20 resolution in order to protest against that group's tactic of always reopening debates with generally demagogic amendments. The Greens had negotiated the joint motion for a resolution and obtained satisfaction on many amendments. Nonetheless, they have not signed the joint resolution so that they can make a scene in plenary.
We voted against the resolution on the G20 for one good reason: at no point does it call into question the global financial system that is at the root of the crisis. It even states that we need yet more globalisation, yet more liberalisation, with the so-called safeguard of multilateral institutions and bodies destined to become a global government.
Yet, refusing to change the system is to guarantee the failure of the few useful and necessary measures proposed. Trying to save at any cost the system as it is today, with markets that are increasingly disconnected from the real economy, is to pave the way for other crises, and to ensure that the declared objective of job creation will not be achieved.
The economy is not an end in itself: it is just one means of achieving political objectives, progress within societies and human development. As long as you submit to its alleged requirements and surrender before the so-called unchanging laws of the market, you will not resolve any problems.
On behalf of the Group of the Alliance of Liberals and Democrats for Europe, I wish to explain our abstention from the vote on the Group of the Greens/European Free Alliance's amendment on a tax on the model of the Tobin tax. Our group has decided to set up a working group on this issue in order to clarify the aim and the practical details of this tax. Then, the political groups, in full knowledge of the facts, will be able to agree on a common approach to this issue, one that has the same meaning for everyone and which can be defended within the appropriate international bodies.
in writing. - I voted in favour of the resolution on the G20 Summit in Pittsburgh. The current economic crisis is truly global in both its roots and its effects, and so coordinated international action is essential to finding solutions. National governments all have a role to play in these solutions and joint action at EU level will ensure that Europe can be at the forefront of driving forward global recovery. The Scottish Government is pushing forward a programme aimed at supporting jobs and communities, strengthening education and skills, and investing in innovation and the industries of the future. Together with the other countries of Europe, we will be able to overcome the challenges we currently face.
in writing. - I and my Labour colleagues strongly support the commitment made by the G20 to work on a financial transaction tax. Following the costs incurred by taxpayers during the crisis, it is essential that we ensure the financial sector contributes fully and fairly to an improvement in public finances. The Tobin tax is one model of a financial transaction tax which has been proposed. We did not support Amendment 8 as we must consider all options rather than commit specifically to a 'Tobin-style' tax. Furthermore, the amendment suggests that a unilateral European form of such a tax should be considered. The financial services industry is a global industry and our efforts must remain on securing a transaction tax that is effective and workable on a global level.
in writing. - I abstained from the vote on Amendment 8 on a financial transaction tax. I am in favour of such a tax, but I believe it needs to be at the global level, rather than European level, in order to be effective.
The joint motion for a resolution on the G20 Summit in Pittsburgh contains a great many positive elements. It plainly points out, for example, the difficulties with the fiscal policy stimulatory measures that have been implemented by the majority of states. The consolidation of national budgets must be given a significant role over the coming years. I also welcome the fact that an attempt is being made to get to grips with the causes of the crisis, with reference being made to unbridled speculation and the lack of regulation in the financial market. This has only been done in a superficial way, however. There is no penetration through to real, needed reforms. Given the immense crisis that we still find ourselves in and that will, sadly, still bring us many more unemployed, this is far too little. It is for that reason that I have abstained from voting.
The motion for a resolution on the G20 Summit in Pittsburgh explicitly states that the crisis is the result of reckless and irresponsible risk-taking by some financial institutions in addition to a lack of regulation of the financial market. The door was thus left wide open for total speculation. It is therefore even more important to adopt appropriate rules for the markets quickly. The ideas put forward in this regard in the motion are, on and off, very much to be welcomed. It is unfortunate, however, that the motion also stands behind the Basel II provisions which, we know from experience, have led to the flow of capital to small and medium-sized businesses practically running dry. The rigorous abolition of banking secrecy is not something that I can support, out of consideration for the many small bank customers, for which reason I decided to abstain from the final vote.
Firstly, I would applaud the fact that at the G20 meeting, such important issues were tackled as sustainable economic growth, employment and potential climate change phenomena, which could threaten the habitability of our planet. These are current global issues, universally considered vital for the European growth process.
In this respect, I welcome the fact it has been decided to maintain the stimuli for economic recovery and the commitment shown to a strategy that can make the principles of the Lisbon Agenda viable, particularly the global interest in implementing the Global Jobs Pact. On this point, it is important to stress the urgent need to create an anti-cyclical jobs fund at international level and ambitious fiscal stimulus packages which support job creation and retention, along with strong social policies to support the most vulnerable groups.
The financial crisis arose partly as a result of banks abusing their customers' trust and taking excessive risks with their customers' money. We think that a more detailed discussion of how international financial transactions should be handled is needed. We do not think that the Tobin tax will be effective in preventing speculation, but we welcome a discussion on how financial institutions such as banks, trust companies and insurance companies can help to create a healthy and stable financial market. The financial crisis shows that international solutions are needed to tackle international problems. This discussion should therefore be held at global level and not merely within the EU.
I would like to applaud the agreements concluded at the G20 Summit, about which I am very pleased and which were universally seen as a step in the right direction.
Since issues as important as the regulation and supervision of financial markets and the sustainability of public finances were discussed, I would like to give special emphasis to the issue of sustainable economic growth and employment.
I am delighted that the priorities adopted by the G20 are based on the sustainable growth of the real economy, which will not only be the engine that ensures the creation of jobs, but will also serve as a guarantee for the protection of the public from the negative impact of the crisis, especially the poorest and most vulnerable. I am also delighted with the undertaking by the leaders of the G20 to tackle the employment crisis at international level, making the promotion of employment the central element of recovery plans.
I only regret the failure to reach any agreement at the G20 with regard to the global fight against climate change.
It was important for the European Parliament to send out a clear message to the main world leaders following the G20 Summit in Pittsburgh. That has been done with the resolution adopted today, which points out that, although the worst of the financial crisis is behind us, the consequences in terms of budget and employment will be felt for a long time yet without joint action from the European Union, the United States and China. The latter have already taken decisions on the reform of the IMF, the supervision of traders' bonuses, capital requirements, and transparency concerning complex financial products, so this G20 was not in vain.
Nevertheless, at least three huge tasks must still be completed if progress is to be made in controlling globalisation. The first is to really tackle tax havens, so much money that is missing from the States' coffers. The second is to prevent a monetary storm from brewing as a result of the failure to rebalance exchange rates and the pursuit of competitive devaluations. The third is to tackle the volatility of the prices of basic commodities, especially foodstuffs, as this plays a part in increasing the imbalances and poverty in the world.
Madam President, ladies and gentlemen, the recent G20 Summit in Pittsburgh has confirmed a gradual stabilisation of the economic situation. However, it is still necessary to bear in mind problems which may be faced by particular economies. The meeting was an opportunity to confirm the determination of states to reform the system of financial regulation. The greatest danger, which we must not allow, is a further rise in unemployment, a fall in demand and a scaling back of production. The principles proposed in Pittsburgh should be the foundation for common world economic development. The summit has confirmed the need for further work on creating institutions and instruments for inspection and monitoring in a variety of areas of the global market.
in writing. - The European Parliamentary Labour Party supported this resolution and gave support to underpinning the progress made last month in Pittsburgh. Without commitments to improve multilateral surveillance within the IMF and further involvement of economies other than the current members, little effective success can be foreseen. There is much to commend this resolution, and with careful thought, greater progress can be expected against the problems of the financial crisis.
Firstly, I would applaud the fact that at the G20 meeting, such important issues were tackled as sustainable economic growth, employment and potential climate change phenomena, which could threaten the habitability of our planet. These are current global issues, universally considered vital for the European growth process.
In this respect, I welcome the fact it has been decided to maintain the stimuli for economic recovery and the commitment shown to a strategy that can make the principles of the Lisbon Agenda viable, particularly the global interest in implementing the Global Jobs Pact. On this point, it is important to stress the urgent need to create an anti-cyclical jobs fund at international level and ambitious fiscal stimulus packages which support job creation and retention, along with strong social policies to support the most vulnerable groups.
The Greek Communist Party voted against the joint motion for a resolution by the conservatives, social democrats and liberals, because it condenses the strategic ambition of the monopolies to pass the painful consequences of the capitalist financial crisis on to the working classes. The political mouthpieces of capitalism are calling in their resolution for the bourgeois governments to continue to support the monopoly behemoths with hot public money and, at the same time, to 'establish healthy public finances', by which they mean even greater cutbacks in social spending, in health, in welfare, in education and so forth. They welcome the creation of 'dignified jobs' which will replace permanent, full-time work with badly-paid, flexible and insecure work, with the minimum possible level of rights. The political representatives of the plutocracy are proposing this 'dignity' to the working classes. The resolution calls for the strengthening of international imperialist organisations (IMF, World Bank, WTO) and paves the way for a 'green' return on capital on the pretext of climate change and the complete liberalisation of international trade, which signals even greater penetration by the monopolies on the markets of developing and poor countries and the plundering of wealth-producing resources and human resources.
Developing countries are severely affected by successive crises such as the food and fuel price crises, and climate change. They are suffering seriously from the consequences of the financial crisis and the economic recession. It is essential that the EU and the Member States take their responsibility as international actors, meeting their public development aid commitments, and that they continue to contribute to attaining the Millennium Development Goals.
The EU has frontloaded EUR 8.8 billion of development aid, budget support and agricultural financing for immediate action, and proposes contributing EUR 500 million to support social spending in developing countries through the FLEX mechanism for ACP countries. It is important that budget support be focused on the fields of health, decent work, education, social services and green growth. The Commission is called on to find new sources of funding to safeguard the European Development Fund (EDF), and it is also important for the EDF to be brought within the Community budget. Increased consistency between the EU's international trade, budgetary, climate change and development policies is also necessary.
Development aid must favour...
(Explanation of vote abbreviated in accordance with Rule 170(1)(1) of the Rules of Procedure)
in writing. - Despite the fact that developing countries were certainly not the cause of the crises, it is certainly true that they have been most adversely and disproportionately affected by it. This is why I have voted in favour of this resolution.
Although the current economic and financial crisis originated in the United States, its consequences have been felt worldwide. It has affected Europe and, more severely, developing countries, whether through human costs that dragged millions of people into extreme poverty, or through the weakening of their already feeble economies.
It is urgent that all entities that play an active role in public development aid - particularly the institutions of Bretton Woods - respond to the situation rapidly and effectively. It is also essential that the European Union and its Member States take on the responsibilities of frontline actors in development aid by meeting their international commitments to these countries, by an urgent increase in aid to achieve the Millennium Development Goals and by an increase in the volume of public development aid, which is insufficient to react to the collateral damage of this crisis in developing countries.
It is also pressing, especially in the lead up to the Copenhagen conference, that the EU and other international actors articulate their policies on international trade, climate change, humanitarian aid and development. For these reasons, I support this resolution.
We are facing an emergency situation with regard to development and humanitarian aid due to the economic crisis, the human cost of which continues to mount up, all the more so as this recession comes in the wake of the food and oil price crises. Unfortunately, one of the direct consequences of the economic crisis is an international donor crisis, against the backdrop of accelerated growth in the level of poverty. In 2009 alone, 90 million people have been pushed into extreme poverty, while the number of unemployed has risen by 23 million. A glimmer of hope is offered by the proposals adopted today for providing aid to the most vulnerable countries, the developing countries. However, these do not go far enough, given that the USD 6 billion obtained from the sale of IMF gold reserves and earmarked for providing aid to poor countries can cover only 2% of their actual needs. Consequently, I believe that the pressure must be increased on the G20 States to assume the major specific responsibility for triggering the crisis by mobilising resources in the form of crisis support to be allocated to the developing countries. With this need to streamline the system in mind, I welcome the criticism in the resolution about the failure of the Pittsburgh Summit to tackle the subject of reforming the international financial institutions, given the Bretton Woods institutions' slow response to the crisis.
Developing countries have been severely affected by the present economic and financial crisis and it is feared that they will suffer a sharp slowdown, or even a serious decline, in their growth and progress indices. The EU and the Member States, as significant donors, must keep this fact in mind and consider increasing aid to these countries. The alternative is that some of them drop irreparably into levels of poverty that could bring about or worsen social and political conflicts, and contribute to shortages in regions that have been striving, with difficulty, for peace and development.
This increase, which must be oriented towards flexibility, imagination, solidarity and good sense, must be accompanied by rigorous monitoring by the donors in terms of how the aid is used and by effective tracking of the sums made available to the beneficiary countries, from their transfer to their final destination. The civil societies and parliaments of these countries must be involved in this effort towards transparency, and the EU must foster national debates on where the received aid should go.
Even against a backdrop of economic downturn, Europe cannot, and must not, shut itself off and ignore the burning issues that surround it.
Developing countries have been hard hit by the current financial and economic crisis, which was caused by banks and other speculators in the United States. This has a massive impact on their already weak economies and will put millions more people out of work. The unemployed will, where possible, seek their salvation in Europe, thereby increasing the migration pressure on Europe even further. We Europeans must therefore support these countries in building up their economies. The current form of development aid is an unsuitable tool for this purpose, as lots of funds disappear into dark channels or are diverted back into European bank accounts belonging to corrupt despots. For this reason, despite numerous positive ideas, I abstained from voting on the Committee on Development's motion in the final vote.
The financial crisis arose partly as a result of banks abusing their customers' trust and taking excessive risks with their customers' money. We think that a more detailed discussion of how international financial transactions should be handled is needed. We do not think that the Tobin tax will be effective in preventing speculation, but we welcome a discussion on how financial institutions such as banks, trust companies and insurance companies can help to create a healthy and stable financial market. The financial crisis shows that international solutions are needed to tackle international problems. This discussion should therefore be held at a global level and not merely within the EU.
Madam President, ladies and gentlemen, as the Committee on Development's motion for a resolution mentions, all to its credit, the existing global financial and economic crisis has hit the poorest countries hardest. The development targets achieved in many developing countries are at risk and achievement of the Millennium Development Goals seems ever more difficult. Despite the many promises made by developed countries, expressed publicly at the G20 and G8 Summits, for example, the amount of aid sent to developing countries is nowhere near what was pledged. In fact, even before the crisis erupted, the amount of development aid from many EU Member States was far less than what they had promised.
The crisis may also be a new opportunity. The considerable growth in International Monetary Fund resources and changes to that organisation's decision-making system are two reasons for thinking there may be positive developments. The reform of the IMF and the additional resources answer a sore need, but this alone is not nearly enough to ease the situation facing the world's poorest. The developed countries must keep their word regarding their commitment to the Millennium Goals and to the 0.7% of GDP needed to increase development aid. The financing needed to fight and adapt to climate change is an additional responsibility that the developed world cannot afford to wriggle out of. The fundamental pillar of the new international rules must be the notion of more equal opportunities to be involved in revising the rules as well as playing by them.
Madam President, I voted for adoption of the resolution, because I think that it contains many very pertinent remarks on the causes and effects of the current difficult situation in developing countries. I would especially like to stress that the present economic crisis is a result not only of the collapse of financial markets, but also of the earlier food and energy crises. I consider it essential to take action aimed at the rapid and more effective use of means which have been made available by developed countries. This is of particular significance when we consider the fact that wealthy countries are currently struggling with internal problems, such as an insufficient budget or time limitations. I stress once again: it is most important to simplify procedures, so that funds which move from rich countries to poor ones do not disappear in a sea of bureaucracy.
Providing aid to developing countries is one duty that the European Union must not abandon. The current economic and financial crisis has given a new dimension to globalisation. The idea of a tax on financial transactions was beneficial: President Sarkozy has made it one of his priorities. Europe, it seems, has set the pace and the world has followed. The new, sound workings of international finance will have to be based on fairness.
Thus, I regret that the Striffler-Ponga amendment has been rejected, as it proposed a tax on financial transactions to be added to official development assistance, so that the least developed countries could benefit from it. It is true that our economies and our financial systems would have had a greater tax burden, but the European Union would thus have been the initiator of a great international solidarity movement.
We can still hope that the resolution adopted here will encourage the Union to honour its commitments and to help developing countries keep pace with globalisation.
I endorsed with conviction the resolution tabled by the Committee on Development on the effects of the global financial and economic crisis on developing countries. The EP rightly calls on the EU to eradicate abuses of tax havens, tax evasion and illicit capital flight from developing countries. The IMF has rightly increased the funds for combating the financial and economic crisis. Yet it is downright alarming that, to date, 82% of these resources have ended up in Europe and just 1.6% in Africa. The first priority must now be accorded to poverty reduction. It is also essential that economic partnership agreements (EPAs) be used as a means of giving the countries concerned commercial advantages, and that these countries also be able to leave certain sensitive products and sectors, such as investment and services, out of the negotiations. I regret that the amendment asking the Commission and the Member States to present proposals for innovative funding mechanisms, such as a tax on financial transactions to supplement Official Development Assistance, was not accepted.
I voted in favour of the motion for a resolution but I feel it is necessary to provide some clarifications. The recent financial crisis has caused a global economic recession which, due to its many repercussions, has had a particular impact on developing countries, exacerbating the food crisis: according to data supplied by the FAO, the number of starving people has reached in excess of the one billion mark for the first time in history, and there are 100 million more malnourished people than there were in 2008.
The impact of the financial crisis on countries in the ACP region has been devastating, making the environmental challenges and the volatility of food prices even more complex. Those countries are not responsible for the crisis, but they have suffered the worst of its consequences, receiving the smallest quantity of aid. This is no longer acceptable. For these reasons, faced with a situation that it is not a cliché to call tragic, I believe it is necessary to improve the quality of the aid that is allocated to those countries, rather than just look at the quantity. I believe it is necessary to act more transparently and effectively when using the funds and I believe it is necessary to verify the results obtained in an impartial manner.
That concludes the explanations of vote.